DETAILED ACTION
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the pre-AIA  first to invent provisions.  The following is in response to an Appeal Brief dated December 21, 2021.  Claims 4 and 16-22 are cancelled.  Claims 1-3 and 9-15 are pending.  All pending claims are examined.  



Allowable Subject Matter
Claims 1-3 and 9-15 are pending.
Claims 1-3 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the prior rejection under 35 U.S.C. 101, claims 1 are patent eligible under 35 U.S.C. 101 because they are not directed to an abstract idea.
Claim 1 recites arranging, receiving, designating, directing, converting and directing a banking transaction, which is the abstract idea of a method of organizing human activity, that is a commercial or legal interaction that is a business relation.   
Claim 1, however, recite additional elements that are integrated into a practical application because the specific combination of steps applies the judicial exception in a way that is beyond a general linking to the technological environment.  These claims involve processing transactions through legacy systems, which improves banking transaction processing and programming technology itself, rather than merely applying para. 0036
[0036] The first bank switch 13 and, in general, the partner switch 11 receives transaction requests/messages/data blocks/packets of data and determines where they should be routed in order to reach their intended destination(s). The switches 11 and 13 can be substantially similar in terms of structure and differentiated by programming. The off-site partner switch 11 can be a certified banking switch that has a verifiable reliability for routing electronic financial transactions. The first bank switch 13 may loosely operate similar to a telephone switch and route data blocks based on their destination address. Those of ordinary skill in the art will appreciate that over time lookup-tables of destination address may be matched with paths onto which they may be routed to reach those destinations. Existing, known switches will not transmit transaction requests/messages/data blocks/packets of data that re-enter the secured internal bank network 12 from which it originated. However, the switch 13 according to the present disclosure will transmit transaction requests/messages/data blocks/packets of data sent to the partner switch 11 from the ILT 3 and then routed back into the secured internal bank network 12 by the partner switch 11. For example, messages leaving the secured internal bank network 12 from the ILT 3 and received by the partner switch 11 are received back into the secured internal bank network 12 by the switch 13.”).  

Thus, the limitations of claim 1, in combination, integrate the abstract idea into a practical application.  For these reasons, the prior rejection of claim 1 under 35 U.S.C. 101 has been withdrawn.
Rossman, USP Pub. No. 20160321626
 discloses a method for cross-network action approval wherein a request for assistance in approving an action for processing is forwarded over a first network and the approval for processing the action is received over the first network. The generated token is sent over a second network for a second approval for processing. (Rossman para. 0007)
Regarding independent claim 1, the cited references taken either individually or in combination with other prior art of record fails to teach (emphasis added); 
1.    (CURRENTLY AMENDED) A method comprising:
arranging an automated bank terminal and a bank core both of a first bank in communication with one another over a secured internal bank network;

receiving, at the automated bank terminal, a banking transaction request from a user having an account with the first bank wherein the banking transaction request is thus an on-us transaction and is defined by a plurality of transaction details; and
designating, with the automated bank terminal the banking transaction request as an off-us transaction irresponsive to the banking transaction actually being an on-us transaction:
directing, with the automated bank terminal, the banking transaction request to a partner switch outside of the secured internal bank network in response to said receiving the banking transaction request and after said designating:
converting, with the partner switch, the banking transaction request received from the automated bank terminal and designated as off-us to a force-post transaction: and
directing, with the partner switch, the banking transaction request back into the secured internal bank network after said converting.

2.    (CURRENTLY AMENDED) The method of claim 1 further comprising: arranging a switch and the bank core in communication with one another over the secured internal bank network; and
receiving, with the switch, [[a]] the banking transaction request in the form of the force-post transaction defined by at least some of the plurality of transaction details and originating at the partner switch after said directing the banking transaction to the partner switch.
3.    (CURRENTLY AMENDED) The method of claim 2 wherein said receiving the banking transaction request in the form of the force-post transaction is further defined as:
receiving, with the switch, the banking transaction request in the form of the force-post transaction over one of an electronic funds transfer (EFT) network and an automated clearing house (ACH) network distinct from the secured internal bank network.

For these reasons, independent claim 1 is deemed to be allowable.  Accordingly, the prior rejections of claims 1-3 and 9-15 under 35 U.S.C. 103 have been withdrawn.
Reconsideration of the declaration under 37 CFR 1.132 filed December 29, 2020, in light of arguments presented in the Appeal Brief, shows sufficient support to overcome the rejection of claims 1–3 and 9-15 based upon patent ineligibility under 35 U.S.C. 101 as set forth in the last Office Action.  
The declaration first defines “off-us”, “on-us”, and “force post” transactions as background information (paras. 9-10).  Declarant then includes some statements indicating that he is unaware of systems operating in the same way as the claimed invention (para. 10), which are considered as opinions.  Declarant, however, also provides additional facts explaining the improvements to programming switches in the claimed invention and how it differs from conventional systems (paras. 11-13).  These facts are persuasive to show the technical improvements recited in the claims and supported by the specification para 0036.

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  The following references are pertinent for disclosing various 
Gardner, USP. Pub. No. 2009/0032579, discloses a system and method for connecting multiple financial institutions through ATM network.  
Danz et al., USP. Pub. No. 2006/0026099, discloses system for transmitting a transaction request and completing the transaction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696